DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0344179 A1).
In regard to claim 7, Chang et al. discloses an optical laminate comprising (see e.g. Figures 1-2): 
110; and 
a light-absorbing anisotropic layer 120, and the light-absorbing anisotropic layer 120 is a layer formed of a liquid crystal composition containing a dichroic substance 120a and a high-molecular liquid crystalline compound 120b.
Chang et al. fails to disclose
wherein a front transmittance of the optical laminate is 60% or less.
However, one of ordinary skill in the art would recognize utilizing wherein a front transmittance of the optical laminate is 60% or less, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein a front transmittance of the optical laminate is 60% or less.
Doing so would provide a transmittance in accordance with a desired application.
In regard to claim 8, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein in the liquid crystal composition, a proportion of a solid content of the high-molecular liquid crystalline compound is 55% to 95% by mass and a proportion of a solid content of the dichroic substance is 2% to 35% by mass.
However, one of ordinary skill in the art would recognize utilizing wherein in the liquid crystal composition, a proportion of a solid content of the high-molecular liquid crystalline compound is 55% to 95% by mass and a proportion of a solid content of the dichroic substance is 2% to 35% by mass, since it has been held that where the general condition of a claim are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein in the liquid crystal composition, a proportion of a solid content of the high-molecular liquid crystalline compound is 55% to 95% by mass and a proportion of a solid content of the dichroic substance is 2% to 35% by mass.
Doing so would provide a desired absorption of the dichroic substance. Such a result effective variable may be chosen to achieve a desired transmittance/absorption.
In regard to claim 9, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein in the liquid crystal composition, the proportion of the solid content of the high-molecular liquid crystalline compound is 75% to 95% by mass and the proportion of the solid content of the dichroic substance is 5% to 25% by mass.
However, one of ordinary skill in the art would recognize utilizing wherein in the liquid crystal composition, the proportion of the solid content of the high-molecular liquid crystalline compound is 75% to 95% by mass and the proportion of the solid content of the dichroic substance is 5% to 25% by mass, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein in the liquid crystal composition, the proportion of the solid content of the high-molecular liquid 
Doing so would provide a desired absorption of the dichroic substance. Such a result effective variable may be chosen to achieve a desired transmittance/absorption.
In regard to claim 18, Chang et al. discloses the limitations as applied to claim 1 above, and 
a λ/4 plate 900 (see e.g. Figure 8 and paragraph [0284]).
In regard to claim 19, Chang et al. discloses an image display device comprising: 130 the optical laminate according to claim 7 (see e.g. Figures 1-2 and 8).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0344179 A1) in view of Goto (CN 102822142, of which an English translation is attached).
In regard to claim 12, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein the liquid crystal composition contains a high-molecular liquid crystalline compound having a radically polymerizable group.
However, Goto discloses (see e.g. paragraph [0273]):
wherein the liquid crystal composition contains a high-molecular liquid crystalline compound having a radically polymerizable group.
Given the teachings of Goto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et 
Doing so provides the advantage of radical polymerization that allows for trace impurities as the reaction conditions are less demanding.
In regard to claim 13, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein the liquid crystal composition contains a low-molecular liquid crystalline compound having a radically polymerizable group.
However, Goto discloses (see e.g. paragraph [0273]):
wherein the liquid crystal composition contains a low-molecular liquid crystalline compound having a radically polymerizable group.
Given the teachings of Goto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein the liquid crystal composition contains a high-molecular liquid crystalline compound having a radically polymerizable group.
Doing so provides the advantage of radical polymerization that allows for trace impurities as the reaction conditions are less demanding.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0344179 A1) in view of Miyachi et al. (US 2014/0360860 A1).
In regard to claim 14, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose

However, Miyachi et al. discloses (see e.g. paragraph [0037]):
wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group.
Given the teachings of Miyachi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al., in view of Miyachi et al. with wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group.
Doing so would provide a commonly used material in photo-alignment layers.
In regard to claim 15, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group and a crosslinkable group.
However, Miyachi et al. discloses (see e.g. paragraph [0113]):
wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group and a crosslinkable group.
Given the teachings of Miyachi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group and a crosslinkable group.
Doing so would provide a means for polymerizing the polymer materials.
In regard to claim 16, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group and a radically polymerizable group.
However, Miyachi et al. discloses (see e.g. paragraph [0055]):
wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group and a radically polymerizable group.
Given the teachings of Miyachi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein the photo-alignment layer is a layer formed of a composition containing a compound having a cinnamoyl group and a radically polymerizable group.
Doing so provides the advantage of radical polymerization that allows for trace impurities as the reaction conditions are less demanding.
In regard to claim 17, Chang et al. discloses the limitations as applied to claim 7 above, but fails to disclose
wherein the photo-alignment layer is a photo-alignment layer which contains a photoactive compound having an azo group as a photoactive group, and the photoactive compound is a low-molecular compound which has a molecular weight of 1,000 or less and does not have a polymerizable group.
However, Miyachi et al. discloses (see e.g. paragraphs [0038]-[0040]):
wherein the photo-alignment layer is a photo-alignment layer which contains a photoactive compound having an azo group as a photoactive group, and the photoactive compound is a low-molecular compound and does not have a polymerizable group.

Given the teachings of Miyachi et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Chang et al. with wherein the photo-alignment layer is a photo-alignment layer which contains a photoactive compound having an azo group as a photoactive group, and the photoactive compound is a low-molecular compound which has a molecular weight of 1,000 or less and does not have a polymerizable group.
Doing so would provide a functional group that is not affected by the light applied to the alignment layer.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance,
In regard to dependent claim 10, the closest prior art references fail to disclose “wherein the liquid crystal composition contains a high-molecular liquid crystalline compound having a repeating unit represented by Formula (1), 
    PNG
    media_image1.png
    78
    208
    media_image1.png
    Greyscale
in Formula (1), R represents a hydrogen atom or a methyl group; L represents a single bond or a divalent linking 
    PNG
    media_image2.png
    42
    424
    media_image2.png
    Greyscale
 in Formula (1-1), Ar" and Ar12 each independently represent a phenylene group or a biphenylene group which may have a substituent; L" and L2 each independently represent a single bond or a divalent linking group including no an azo group; Y represents an imino group, a -OCO-CH=CH- group, or a -CH=CH-C02- group; ml and m2 each independently represent an integer of 1 to 3; in a case where ml is an integer of 2 or 3, a plurality of Ar11's may be the same as or different from each other and a plurality of L"'s may be the same as or different from each other; and in a case where m2 is an integer of 2 or 3, a plurality of Ar12's may be the same as or different from each other and a plurality of L'2's may be the same as or different from each other.”
In regard to dependent claim 11, the closest prior art references fail to disclose “wherein the liquid crystal composition contains a high-molecular liquid crystalline compound having a repeating unit represented by Formula (2), and in Formula (2), a difference between a logP value of P1, L1, and SP1 and a logP value of M1 is 4 or more,  
    PNG
    media_image3.png
    59
    239
    media_image3.png
    Greyscale
 in Formula (2), P1 represents a main chain of the repeating unit, LI represents a single bond or a divalent linking group, SP1 represents a spacer group, M1 represents a mesogenic group, and T1 represents a terminal group, 129 provided that in a case where M1 has a linking group, an azo group is not included as a linking group.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/            Primary Examiner, Art Unit 2871